Martin, P. J.
(dissenting). The record in this case discloses that a crime was committed and that the plaintiff herein and two other men were charged with committing the crime. In view of the fact that there was an actual burglary, that two men were apprehended near the scene of the crime with some of the stolen property, and that the arresting officer has sworn that this plaintiff admitted that he participated in the crime, there was reasonable cause for the arrest of the •plaintiff.
The fact that the defendant was acquitted does not prove that a crime was not committed. Many guilty defendants are acquitted. The reasons for such acquittals are at times very difficult to understand. To assume that because a defendant is acquitted no crime *181was committed is a very rash assumption. If a complaining witness is .to be subject to liability in an action for false arrest in every case wherein the defendant is acquitted, many criminals would escape prosecution. The law appears to be well settled that where a felony has been committed and there is reasonable ground to suspect that a particular person has committed the felony and an arrest is made in good faith, the person making it is not liable for damages if the defendant is thereafter acquitted.
The rule with reference to the defense of probable cause which is applied to actions for malicious prosecution should also be applied to all actions for false arrest. It appears to be the only safe rule. (See Ledwith v. Catchpole, Caldecott’s Magis. Rep. p. 291; Burns v. Erben, 40 N. Y. 463; Burt v. Smith, 181 id. 1; Agar v. Kelsey, 253 App. Div. 726.)
In Samuel v. Payne (Doug. 359), Lord Mansfield said: “ If a felony has actually been committed, any man, upon reasonable probable ground of suspicion, may justify apprehending the suspected person to carrying him before a magistrate.”
The judgment should be reversed and the complaint dismissed.
Judgment reversed and a new trial ordered, with costs to the appellant to abide the event.